IN THE SUPREME COURT OF THE STATE OF DELAWARE


MESO SCALE DIAGNOSTICS, LLC.,                  §
MESO SCALE TECHNOLOGIES, LLC.,                 §
                                               §
      Plaintiffs-Below, Appellants,            §
                                               §      No. 389, 2014
      v.                                       §
                                               §      Court Below:
ROCHE DIAGNOSTICS GMBH,                        §      Court of Chancery of the
ROCHE DIAGNOSTICS CORP.,                       §      State of Delaware
ROCHE HOLDING LTD., IGEN                       §
INTERNATIONAL, INC., IGEN                      §      C.A. No. 5589-VCP
LS LLC, LILLI ACQUISITION CORP.,               §
BIOVERIS CORP.,                                §
                                               §
      Defendants-Below, Appellees.             §


                                 Submitted: June 17, 2015
                                 Decided:   June 18, 2015

Before STRINE, Chief Justice; HOLLAND, VALIHURA, and VAUGHN,
Justices; and MEDINILLA, Judge; constituting the Court en Banc.

                                      ORDER

      This 18th day of June 2015, the Court, after hearing oral argument and upon

consideration of the record in this case, has concluded that this appeal should be

affirmed on the basis of and for the reasons assigned by the Court of Chancery in

its exhaustive and well-reasoned opinion, dated June 25, 2014.1



 Sitting by designation under Del. Const. art. IV, § 12.
1
 Meso Scale Diagnostics, LLC v. Roche Diagnostics GmbH, 2014 WL 2919333 (Del. Ch. June
25, 2014)
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery is AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                 2